         Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       v.                                       Case No. 18 Cr. 224 (AJN)

ALI SADR HASHEMI NEJAD,

                       Defendant.




             DEFENDANT ALI SADR HASHEMI NEJAD’S RESPONSE TO
            THE GOVERNMENT’S PROPOSED NOLLE PROSEQUI ORDER

       Ali Sadr welcomes the government’s decision to drop this misguided prosecution and

wholeheartedly agrees that it is in the interest of justice for the Court to dismiss this case. See

Dkt. 348. However, a nolle prosequi—a common-law action superseded by the Federal Rules of

Criminal Procedure—is not the proper mechanism to do so. Among other reasons, allowing the

government to proceed in this manner might be viewed as permitting the unlawfully obtained

guilty verdict to stand, which could conceivably have adverse immigration consequences for Sadr

in addition to perpetuating the reputational harm he has already suffered. The government’s nolle

prosequi submission, stating it unilaterally will not proceed further, also might not be deemed a

dismissal of the case with prejudice. The government has confirmed, in a June 5, 2020 phone call

and a June 6, 2020 exchange of emails, that it intended to dismiss the case with prejudice.

Accordingly, Sadr is submitting a proposed order confirming that the dismissal is with prejudice,

and making explicit that the verdict is vacated and is null and void.

       Sadr’s pending new trial motion details the many constitutional violations that deprived

him of a fair trial. As a result, the verdicts must be vacated, and a new trial granted. See Dkt. 336,

at 48-107. The government concedes as much, by not opposing the motion by the Court’s deadline


                                                  1
          Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 2 of 7




to do so (see Dkt. 338), and by conceding that prosecuting the case to judgment “would not be in

the interests of justice.” Dkt. 348. Sadr is thus entitled to grant of his new trial motion on both

grounds argued: the government’s multiple violations of Brady/Giglio, Dkt. 336, at 48-105, and its

presentation of a recklessly false case at trial, id. at 105-07; see also id. at 7-11, 32-35; Dkt. 346, at

6-15. The unlawfully obtained verdicts must be vacated. See Fed. R. Crim. P. 33(a) (“Upon the

defendant’s motion, the court may vacate any judgment and grant a new trial if the interest of

justice so requires.”).

        Here, the government has further stated that the interests of justice do not warrant retrial.

See Dkt. 348 (“[T]he Government has determined that it would not be in the interests of justice to

further prosecute this case.”). In these circumstances, the court should dismiss with prejudice. See

United States v. Stevens, No. 08-cr-231-EGS, Dkt. 372 (D.D.C. filed April 7, 2009) (granting

government’s motion to dismiss, setting aside the verdict, and dismissing with prejudice) (attached

as Ex. A). To prevent any possible prejudice to Sadr (including potential immigration

consequences), and to restore him to his pre-trial position, the Court’s dismissal order should

specify, as the Stevens order did, that “There never was a judgment of conviction in this case. The

jury’s verdict is being set aside and has no legal effect.... The verdict is hereby set aside and the

indictment is hereby dismissed with prejudice.” Id.

        In a telephone call on June 5, 2020 and an exchange of emails on June 6, 2020, the

government stated that it intended to dismiss this case with prejudice and did not object to Sadr’s

confirming the government’s position to the Court in this submission.

                                            DISCUSSION

        Although Sadr agrees with the government’s concession that the interests of justice do not

warrant further prosecution of this case, the government’s proposed nolle prosequi is insufficient




                                                        2
            Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 3 of 7




to afford full relief. Instead, the Court should enter an order granting Sadr’s new trial motion,

setting aside the verdict, and dismissing the case with prejudice.

                1.      The Court should grant Sadr’s motion for new trial

        This Court’s May 14, 2020 Order extending post-trial briefing directed the government to

file any opposition to Sadr’s post-trial motions by June 5, 2020, and provided that “failure to

timely oppose by the Government will result in the Court deeming Mr. Sadr’s motions

unopposed.” Dkt. 338, at 1 (endorsed memorandum order). On June 5, 2020, the government

filed a one-page letter, in which it failed to contest Sadr’s post-trial motion. See Dkt. 348. The

government has thereby conceded Sadr’s motion and both grounds supporting it—the multiple

violations of Sadr’s rights under Brady and Giglio, see Dkt. 336, at 48-105, and the government’s

presentation of a recklessly false case, see id. at id. at 105-07; see also id. at 7-11, 32-35; Dkt. 346,

at 6-15.1

        The government’s nolle prosequi submission does not moot the new trial motion. Sadr has

suffered substantial reputational harm from the trial and the verdict. Indeed, the day of the verdict,

the government issued a press release titled “Iranian National Convicted for Scheme to Evade U.S.

Economic Sanctions By Illicitly Sending More Than $115 Million Through The U.S. Financial

System.”2 The release proclaimed Sadr’s guilt, detailed the government’s view of the trial

evidence, praised the FBI, the New York County District Attorney’s Office, and the prosecutors in

this case, and attached a list of the counts of conviction and the statutory maximum penalties. Id.


        1
          Sadr also has pending a fully-briefed motion for judgment of acquittal. See Dk. 336, at
1-48 (Motion); Dkt. 339 (Gov. Opp.); Dkt. 344 (Reply). Should the Court grant Sadr’s new trial
motion and enter Sadr’s proposed order, Sadr agrees to withdraw his motion for judgment of
acquittal as moot.
        2
          Department of Justice, “Iranian National Convicted For Scheme to Evade U.S. Economic
Sanctions By Illicitly Sending More Than $115 Million Through The U.S. Financial System,”
https://www.justice.gov/usao-sdny/pr/iranian-national-convicted-scheme-evade-us-economic-san
ctions-illicitly-sending-more (Mar. 16, 2020) (last visited June 7, 2020).

                                                       3
            Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 4 of 7




The press release can still be found on the Internet, although presumably the government will have

the decency to promptly take it down now that it has dropped the case.

        That is the current state of the public record against Mr. Sadr. The verdict the government

announced was procured unlawfully, the product of an unfair trial marred by the government’s

multiple constitutional violations (now conceded). Those egregious violations prevented Sadr

from clearing his name in a fair trial. Had the government produced the unlawfully suppressed

evidence to Sadr before trial, there is a virtual certainty that the outcome of the trial would have

been different, and Sadr would have been acquitted. Now, the government’s dropping its

prosecution means there will be no retrial. Moreover, the government’s nolle prosequi request

gives vague reasons for the dismissal (including purportedly limited resources), and nowhere

acknowledges any wrongdoing by the prosecutors or accepts any responsibility for this debacle of

a prosecution. Granting the new trial motion will make clear that the verdicts were unlawfully

obtained and are of no effect—the least that can be done to begin to repair Mr. Sadr’s reputation. 3

        By not opposing, the government has conceded the new trial motion. The Court should

grant it.

                2.     The Court should vacate the verdicts and dismiss the case with
                       prejudice

        When the government discovered, in the Senator Ted Stevens case, while preparing its

response to post-trial motions, that it had violated Brady and Giglio by failing to disclose an

interview of a key witness that contradicted his later trial testimony, it promptly filed a motion “to

set aside the verdict and dismiss the indictment with prejudice.” United States v. Stevens, No.

08-cr-231-EGS, Dkt. 324, at 1, 2 (D.D.C. Apr. 1, 2009). The District Court for the District of


        3
        See United States v. Greater Blouse, Skirt & Neckwear Contractors Ass’n, 228 F. Supp.
483, 486 (S.D.N.Y. 1964) (Federal Rule of Criminal Procedure 48(a) “contemplates public
exposure of the reasons for the abandonment of an indictment, ... in order to prevent abuse of the
uncontrolled power of dismissal previously enjoyed by prosecutors.”).

                                                      4
            Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 5 of 7




Columbia granted that relief, stating in its order, “There was never a judgment of conviction in this

case. The jury’s verdict is being set aside and has no legal effect.... The verdict is hereby set aside

and the indictment is hereby dismissed with prejudice.” Id. Dkt. 372.

        This case requires the same relief. Though dismissal with prejudice is not specified by the

government’s nolle prosequi submission, it is within the relief the government has confirmed it

intended to seek.4 Dismissal with prejudice is not imposed as a sanction for misconduct, nor as a

deterrent for future misconduct. Instead, it is required because it is the only result that will restore

Sadr to his pretrial position, in light of the government’s concessions (a) of Sadr’s new trial

motion, and (b) that “it would not be in the interests of justice to further prosecute this case.” Dkt.

348. With that determination by the government, there is nothing left to do but set aside the verdict

and dismiss the case with prejudice. See Stevens, Dkt. 324 (government motion); id., Dkt. 372

(order).

        To put Sadr in the same position that he occupied but for this prosecution that is no longer

in the interests of justice, the dismissal order should say, as the Stevens order did, that “There was

never a judgment of conviction in this case. The jury’s verdict is being set aside and has no legal

effect.... The verdict is hereby set aside and the indictment is hereby dismissed with prejudice.”

Id., Dkt. 372. To do less would fail to protect Sadr and restore him to his pretrial position.

        The statement is critical in this case because Sadr is a Lawful Permanent Resident who

could face possible immigration consequences as a result of the verdicts in this case. The

Immigration and Nationality Act makes certain aggravated offenses a basis for removal from the



        4
         The common-law nolle prosequi is not a recognized action under the Federal or Local
Rules of Criminal Procedure. It has been superseded by Federal Rule of Criminal Procedure 48(a),
which allows the prosecution to dismiss an indictment only by leave of court. See id. (“The
government may, with leave of court, dismiss an indictment, information, or complaint.”). This is
a change from pre-Rules practice, which allowed the filing of a nolle prosequi “without any action
by the court.” Id., adv. comm. notes, 1944 adoption, Note to Subdivision(a)(1).

                                                       5
          Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 6 of 7




country, see 8 U.S.C. § 1227(a)(2)(A)(iii), and does not necessarily require a judgment of

conviction, or that the conviction be final after appeal. Instead, the Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”) defines “conviction,” for removal purposes, as

“a formal judgment of guilt ... entered by a court ... where—(i) a judge or jury has found the alien

guilty ..., and (ii) the judge has ordered some form of punishment, penalty, or restraint on the

alien’s liberty to be imposed.” 8 U.S.C. § 1101. Whether that definition requires that a conviction

be final before it may be a basis for removal has been extensively litigated, and is currently an open

question. See, e.g., Puello v. Bur. of Cit. & Immigr. Servs., 511 F.3d 324, 327-33 (2d Cir. 2007)

(analyzing statute, legislative history, and Chevron deference to the Bureau); Abreu v. Holder, 378

F. App’x 59, 61 (2d Cir. 2010) (unpublished) (noting government’s position that the statutory

definition of conviction “extends to all formal judgments of guilt entered by the court, and makes

no reference to the availability of further proceedings, i.e., appeals, following this initial entry of

judgment”); Mohamed v. Sessions, 727 F. App’x 32, 34 (2d Cir. 2018) (unpublished) (noting,

“[g]iven th[e] conflicting history of the issue within our Circuit, ... that the question remains quite

unsettled”).

        If the Court’s order not expressly vacate the verdict and state that it has no legal effect, it is

possible that a different government agency or division could take the position in the future that the

verdict, coupled with this Court’s order that Sadr be confined to home detention pending

sentencing, was a sufficient “formal judgment of guilt” and “restraint on [Sadr’s] liberty” to

constitute a “conviction” and basis for removal under the immigration laws. Such a result would

be a gross miscarriage of justice given that this verdict was unlawfully obtained in violation of the

Constitution. Sadr should not be left to the uncertainty, expense, and risk of attempted removal

proceedings and future litigation on the subject. This Court’s judgment should make clear, as the

Stevens order did, that there is no conviction, and that the verdict is vacated and has no legal effect.



                                                        6
        Case 1:18-cr-00224-AJN Document 349 Filed 06/07/20 Page 7 of 7




      We attach a proposed order.

                                    Respectfully submitted,


                                    /s/ Brian M. Heberlig
                                    Reid H. Weingarten
                                    STEPTOE & JOHNSON LLP
                                    1114 Avenue of the Americas
                                    New York, NY 10036
                                    Tel: (212) 506-3900
                                    Fax: (212) 506-3950
                                    rweingarten@steptoe.com

                                    Brian M. Heberlig (Pro Hac Vice)
                                    Bruce C. Bishop (Pro Hac Vice)
                                    David M. Fragale
                                    Nicholas P. Silverman (Pro Hac Vice)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, N.W.
                                    Washington, DC 20036
                                    Tel: (202) 429-3000
                                    Fax: (202) 429-3902
                                    bheberlig@steptoe.com

                                    Counsel for Defendant Ali Sadr Hashemi Nejad

Dated: June 7, 2020




                                          7
